Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 07/16/2021, are accepted and do not introduce new matter. 
Previous drawing objection is overcome.
Previous 112(b) rejections are overcome. 
Claims 1-3, 6-12, 14-18 and 20-22 are pending; claims 4, 5, 13 and 19 are cancelled.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a releasable connection” of claims 1 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings do not feature a releasable connection provided between hose line 36 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: lines 2-4 should read: “… having a housing in which an air pump and an electric drive motor driving the air pump is provided, which generates an air flow; having a spray head which is in communication with the housing for dispensing the fluid”. A semi-colon should be added as suggested by Examiner to .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12, 14-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 22 disclose: “the connection, which is provided assigned to the second nozzle and opposite to the discharge direction, is connectable to the hose line in a media-tight manner”. This sentence is not written correctly, which renders the claim indefinite. It is not clear what “which is provided assigned to” entitles. Examiner advices positively claiming it as follows: “the connection is provided to” or “the connection is assigned to”. 
	All other claims are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1), Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760, in view of Cooper et al (U.S. 2011/0202019) and Hahn et al (U.S. 5,893,515).
Regarding claim 1, Nishiura teaches a dispensing device for spraying a sprayable fluid which is formed as a hand-held appliance (Fig 1), having a housing (1) in which an air pump (14) and an electric drive motor (15) driving the air pump is provided, which regenerates and airflow (air pump generates an airflow); having a spray head (defined at upper area of housing 1 ) which is in communication with the housing for dispensing the fluid (as seen in Fig 1), having a receiving space (1a) arranged in the housing for a storage container (13) in which the fluid to be dispensed is stored (tank 13 stores a fluid), having a fluid line (68) leading from the storage container to the spray head (as seen in Fig 1) and a hose line (66) leading from the air pump to the spray head (as seen in Fig 1) wherein the spray head has a first nozzle (mist nozzle 12) in communication with the fluid line (Fig 4) and, separately, has a second nozzle (defined downstream of air passage 61) which is supplied with the air flow from the hose line (as seen in Fig 4) and wherein the first nozzle dispenses fluid from the storage container to outside of the which is provided assigned to the second nozzle (as seen in Fig 4, the connection is assigned to the second nozzle that is defined downstream of air passage 61) and opposite to the discharge direction (the connection 58 extends in a direction opposite to the discharge direction, as seen in Fig 4), is connectable to the hose line in a media-tight manner (58 provides a fluid-tight connection in order to successfully transport an air supply going through hose line 66). 
However, Nishiura does not teach the device wherein a tip of the first nozzle extends outside an outer wall of the spray head; wherein a tip of the second nozzle is flush with or extends outside said outer wall of the spray head; wherein the spray head is exchangeable with respect to the housing. 
Cooper teaches a handheld spraying apparatus that dispenses a combination of liquid and compressed air (as disclosed in paragraph 0013); wherein a tip of liquid nozzle (defined by 

    PNG
    media_image1.png
    375
    758
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the teachings of Cooper to provide the device with the tips of both nozzles extending out of the outer wall of the housing because doing so in view of Cooper allows for an air cap (122) that allows the user to easily adjust the air passages in order to modify the pressure of the air coming out of the spray head (as disclosed in Par 0064 of Cooper). Furthermore, this modification would allow the user to easily remove both nozzles via retaining ring (124) in order to claim or maintain the nozzles in optimal condition.
 Hahn teaches a handheld spraying apparatus (1) that dispenses a fluid, wherein a spray head (defined by defined by nebulizing module 4) is exchangeable with respect to a housing (2) (as seen in Fig 3, the spray head is exchangeable with respect to the housing 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the 
Note: all references made in parenthesis hereafter are referencing Nishiura, unless otherwise stated. 
Regarding claim 2, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein the second nozzle is orientated in a discharge direction and the first nozzle is arranged perpendicularly or at an angle α of less than 90° relative to the discharge direction of the second nozzle (as seen in Fig 4, both nozzles are arranged at a 90 degree angle with respect to each other).  
Regarding claim 3, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein the spray head is arranged on a releasable closure of the storage container (as seen in Fig 2, the spray head is arranged on a closure that releases the container 13), or the spray head is formed in one piece with the closure or in one piece with the storage container.
Regarding claim 6, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein an air flow exits the first nozzle of the spray head for dispensing the fluid via the second nozzle from the storage container (as seen in Fig 4). However, they do not teach the flow exiting with a volume from 1 to 10 l/min.  
Nonetheless, Nishiura gives criticality to a constant flow or air from the pump to appropriately generate a mist. Plus, the flow rate of the exiting flow is recognized as result-effective variable as evidence by Wilson et al (U.S. 2013/0056547), which discloses in 
Regarding claim 7, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein the fluid provided in the storage container is made of natural substances on a water basis (paragraph 0091 discloses the fluid used as water).  
Regarding claim 17, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein the spray head relative to the housing is displaceably received on the housing by a guide (edge wall 112) and is transferrable from a closed position into an open position for exchanging the storage container (as seen in Fig 2).  
Regarding claim 21, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1, wherein an accumulator (battery 16) for supplying the drive motor and a charging connection are provided in the housing (battery 16 powers the motor of the pump).

Regarding claim 22, Nishiura teaches a dispensing device for spraying a sprayable fluid which is formed as a hand-held appliance (as seen in Fig 1), having a housing (1) in which an air pump (14) and an electric drive motor (15) driving the air pump is provided (as seen in Fig 1), which is provided assigned to the second nozzle (as seen in Fig 4, the connection is assigned to the second nozzle that is defined 
However, Nishiura does not teach a tip of the second nozzle being flush with or extending outside an outer wall of the spray head; wherein the spray head is exchangeable with respect to the housing. 
Cooper teaches a handheld spraying apparatus that dispenses a combination of liquid and compressed air (as disclosed in paragraph 0013); wherein a tip for an air nozzle (defined by tip of air cap 122) is extending outside an outer wall of the spray head (as shown below).

    PNG
    media_image1.png
    375
    758
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the teachings of Cooper to provide the device with the tip of the second nozzle extending out of the outer wall of the housing because doing so in view of Cooper allows for an air cap (122) that allows the user to easily adjust the air passages in order to modify the pressure of the air 
Hahn teaches a handheld spraying apparatus (1) that dispenses a fluid, wherein a spray head (defined by defined by nebulizing module 4) is exchangeable with respect to a housing (2) (as seen in Fig 3, the spray head is exchangeable with respect to the housing 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the teachings of Hahn to provide means to easily exchange the contents of the tank with respect to the spray head (as taught by Hahn in Col 13, lines 14-20). This adds practicality as the user can easily detach the spray head from the housing in order to remove, refill, or exchange the contents of the tank.    

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1) (Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760) in view of Cooper et al (U.S. 2011/0202019) and Hahn et al (U.S. 5,893,515); further in view of Kutay et al (U.S. 2005/0045745).
Regarding claim 8, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1. However, they do not teach the device wherein the air pump generates an air flow which supplies the hose line leading to the spray head after leaving the air pump and supplies a pressure line leading to the receiving space, said pressure line building up a pressure in the receiving space for dispensing the fluid from the storage container.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the teachings of Kutay to modify the air pump so that it also pressurizes the storage container, as this would ensure that the container is always pressurized and ready to dispense fluid. This would further simplify the device by not having the need to use pre-pressurized storage containers. 
Regarding claim 9, Nishiura, Cooper, Hahn and Kutay teach the dispensing device according to claim 8, wherein the hose line opens into a closed pressure space in the spray head and the air accumulated in the pressure chamber exits via the second nozzle, or the second nozzle is directly in communication with the hose line (the second nozzle is directly communicated with hose line 8, as seen in Fig 1 of Nishiura).  
Regarding claim 11, Nishiura, Cooper, Hahn and Kutay teach the dispensing device according to claim 8, wherein the pressure line is arranged with a connector piece (shown below) on a base of the receiving space (base considered the portion in which connector piece connects to the storage container) and an inlet opening of the connector piece points into the .

    PNG
    media_image2.png
    204
    766
    media_image2.png
    Greyscale
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1) (Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760) in view of Cooper et al (U.S. 2011/0202019), Hahn et al (U.S. 5,893,515) and Kutay et al (U.S. 2005/0045745); further in view of Reedy (U.S. 2005/0284963).
Regarding claim 10, Nishiura, Cooper, Hahn and Kutay teach the dispensing device according to claim 8. However, they do not teach the device wherein the hose line or the pressure line or both have an air pressure regulator which is adjustable with a control element arranged on the housing.  
Reedy teaches a handheld sprayer that dispenses a combination of air and liquid (see abstract), wherein a regulator (222) is placed on a hose line (111) in order to operate and adjust the rate of gas flow through the hose line (paragraph 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the .

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1) (Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760) in view of Cooper et al (U.S. 2011/0202019), and Hahn et al (U.S. 5,893,515); further in view of Mueller (U.S. 6,364,163)
Regarding claim 12, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1. However, they do not teach the device wherein the storage container is formed as a cartridge having a cartridge base and has a displaceable base arranged in the cartridge, and an outlet opening is provided in the cartridge base which abuts the connecting piece in an air-tight manner; and the displaceable base has a sealing lip engaging an inner casing surface of the cartridge on its outer periphery.  
Mueller teaches a refillable dispenser and container 12 that is formed as a cartridge 20 having a cartridge base 30 and has the displaceable base arranged in the cartridge (base 30 is disclosed as a displaceable piston), and an outlet opening (54) is provided in a cartridge base which abuts a connecting piece in an air-tight manner (54 is an airtight inlet for pressurized gas); and the displaceable base has a sealing lip engaging an inner casing surface of the cartridge on its outer periphery (30 has sealing lips around its periphery, as seen in Fig 1 and 2).
The container in the form of a tank was known in the art, as evidenced by Nishiura, while the container formed as a cartridge having a displaceable base was known in the art as evidence by Mueller. One of ordinary skill in the art could have substituted the container of 
Regarding claim 14, Nishiura, Cooper, Hahn and Mueller teach the dispensing device according to claim 12, wherein the displaceable base has a bulge (31 of Mueller) centrally in the base surface, said bulge pointing towards the interior of the storage container (as seen in Fig 1 of Mueller).  
Regarding claim 15, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1. However, they do not teach the device wherein the storage container is formed as a tubular bag which is inserted into the receiving space, and the receiving space is closed in an air-tight manner after the insertion of the tubular bag.
Mueller teaches a refillable dispenser and container 12 that is in the form of a tubular bag (bladder 24), inserted into a receiving space (as seen in Fig 1-6).
The container in the form of a tank was known in the art, as evidenced by Kutay, while the container formed as tubular bag was known in the art as evidence by Mueller. One of ordinary skill in the art could have substituted the container of Kutay with the container of Mueller by known methods. The results of using both elements would have yield predictable results, as both would perform the same function of pushing fluid out of the container under pressure. Thus, it would have been obvious to one of ordinary skill in art to replace container of Kutay with a container formed as a tubular bag.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1) (Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760) in view of Cooper et al (U.S. 2011/0202019) and Hahn et al (U.S. 5,893,515); further in view of Beach (U.S. 5,492,249).
Regarding claim 16, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1. However, they do not teach the device wherein the spray head is arranged pivotably on the housing and the spray head is elevated from the housing and is transferrable into an open position for exchanging the storage container.  
Beach teaches a dispenser that has a spray head (defined at 24) arranged pivotably on the housing (as seen in Fig 9, the lid 32 of the spray head is pivotably mounted on the housing 28) and the spray head is elevated from the housing and is transferrable into an open position for exchanging the storage container (lid 32 is pivotally opened to allow for exchanging the container 22).  
Means to remove the container via removable base (111) were known in the art, as evidenced by Nishiura, while pivoting the spray head to remove container was known in the art as evidence by Beach. One of ordinary skill in the art could have substituted the means to remove the container of Nishiura with the pivoting removal means of Beach by known methods. The results of using both elements would have yield predictable results, as both configurations work equally well at allowing the container to be exchanged. Thus, it would have been obvious to one of ordinary skill in art to replace removal means of Nishiura with a pivoting spray head to allow for the exchange of the container.   

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al (WO 2015034002 A1) (Examiner will be referencing its corresponding US Patent Application U.S. 2016/0192760) in view of Cooper et al (U.S. 2011/0202019) and Hahn et al (U.S. 5,893,515); further in view of Markoski et al (U.S. 2013/0017467). 
Regarding claim 18, Nishiura, Cooper and Hahn teach the dispensing device according to claim 1. However, they do not teach the device wherein the fluid line arranged in the spray head has a needle opposite to the nozzle which is immersed in a closure of the storage container during closing of the spray head.  
Markoski teaches a connection for a container that has a needle (240) opposite to an outlet which is immersed in a closure of the storage container (112) during closing of the spray head (as seen in Fig 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishiura to incorporate the teachings of Markoski to provide the dispenser with a puncturing needle in order to have automatic means for activating the container when the container has been exchanged. 
Regarding claim 20, Nishiura, Cooper, Hahn and Markoski teach the dispensing device according to claim 18, wherein a protective device (212 of Markoski) for the needle of the fluid line is provided in the spray head (as seen in Fig 4 of Markoski), said protective device being transferred into a position which protects the needle during opening of the spray head relative to the housing by gravity or by means of an energy storage element (spring 230) and releases the needle during closing of the spray head (as seen in Figs 3-4).  
Response to Arguments
Applicant’s arguments with respect to previous drawing objections are persuasive. Objection is hereby withdrawn. 
Applicant’s arguments with respect to claims 1-3, 6-12, 14-18 and 20-22 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 07/16/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/
Primary Examiner, Art Unit 3752